Citation Nr: 1104564	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had 84 days of active service from June 21, 1968 to 
September 12, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Phoenix, Arizona, denying the 
claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona in November 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The Veteran has claimed service connection for PTSD.  Construing 
the claim liberally, however, the Board finds that it should be 
characterized as one for service connection for a psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim).  The issue is thus restated on the title page of 
this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Psychiatric Disorder

The Veteran contends that she is entitled to service connection 
for PTSD.  As previously noted, the Veteran's claim is more 
properly construed as one of entitlement to service connection 
for any psychiatric disorder, to include PTSD.  Regrettably, as 
outlined below, additional evidentiary development is necessary 
before appellate review may proceed on this claim.  

Specifically, the Veteran contends that she was the victim of a 
sexual assault just prior to her enlistment into active duty.  
She also contends that she became pregnant as a result of this 
assault.  The Veteran has argued that she was mistreated during 
active duty, resulting in a worsening of her psychiatric 
condition acquired due to her prior sexual assault.  The evidence 
of record demonstrates that the Veteran did deliver a baby in 
March 1969, which is slightly less than 9 months after the 
Veteran's enlistment into active duty in June 1968.  The service 
treatment records also demonstrate that the Veteran sought 
treatment for nausea, a late period, and other stomach conditions 
during active duty, but there is no evidence suggesting that a 
pregnancy test was ever performed.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran has 
been diagnosed with PTSD in this case.  However, her claim of a 
sexual trauma prior to her enlistment into active duty has not 
been confirmed.  It is the Veteran's contention that she 
developed a psychiatric disorder as a result of this assault and 
that it was subsequently aggravated by her military service.  

The record indicates that the Veteran has been diagnosed with 
psychiatric disorders in addition to PTSD, including major 
depressive disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that even if a Veteran's claim 
is limited to PTSD without more, VA must interpret the Veteran's 
claim to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that when a claimant makes a claim, she is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  As such, the Veteran should 
be afforded the opportunity to appear for a VA examination so 
that an opinion may be offered as to whether she suffers from any 
psychiatric disorder, to include PTSD, which is related to her 
military service.  

Nonservice-connected Pension

The law authorizes the payment of pension to a Veteran of a war 
who has requisite service and who is permanently and totally 
disabled from nonservice-connected disability not the result of 
the Veteran's willful misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.342, 4.17.  In order to have qualifying service for 
nonservice-connected disability pension, a Veteran must have (a) 
at least 90 days of active military service, part of which was 
during a wartime period or (b) any number of days of military 
service during a period of war when discharged for a disability 
incurred in or aggravated by service or when service-connected 
for a disability which would have justified a discharge from 
service.  A period of war, in pertinent part, includes the 
Vietnam Era from August 1964 (February 1961 for a Veteran who 
served in Vietnam) to May 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2.  

The Veteran's DD-214 is of record and demonstrates that the 
Veteran had active duty from June 21, 1968 to September 12, 1968, 
for a total of 84 days.  Therefore, the Veteran does not have the 
requisite 90 days of service.  The Board recognizes that the 
record contains a March 1987 letter from the Chairman of the 
Board for Correction of Naval Records.  According to this letter, 
the Veteran had approximately 4 months and 7 days of service.  It 
is not clear from the letter how this figure was reached, but it 
would appear that this conclusion was based on the date of May 6, 
1968.  However, the evidence of record demonstrates that the 
Veteran was not on active duty as of May 6, 1968.  For 
nonservice-connected pension to be warranted, the evidence must 
demonstrate 90 days of active military service.  See 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2.  Any period of inactive duty would 
not qualify.  As such, this evidence does not demonstrate 
entitlement to nonservice-connected pension benefits.  

However, nonservice-connected pension may also be awarded for any 
number of days of military service during a period of war when 
discharged for a disability incurred in or aggravated by service.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  The evidence of record 
demonstrates that the Veteran was discharged for what was called 
a "defective attitude."  It was noted in August 1968 that she 
had a deplorable attitude characterized by a complete lack of 
self-discipline.  If the Veteran is found to suffer from a 
psychiatric disorder that was aggravated by military service, it 
is possible that this behavior was a result of this disability.  

The Board, therefore, finds that the claim for nonservice-
connected pension is inextricably intertwined with the 
psychiatric claim at issue.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  As 
such, the Board defers ruling on this matter until after the 
mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to the physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD or major depressive 
disorder, appropriate?  

(b) If PTSD is diagnosed, the examiner should 
opine as to whether it is at least as likely 
as not that the Veteran suffers from PTSD 
that was permanently aggravated by military 
service.  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, the 
examiner should opine as to whether it is it 
at least as likely as not that this 
disorder(s) manifested during, or as a result 
of, active military service, or, whether it 
was permanently aggravated as a result of 
active service.  

A complete rationale for any opinion 
expressed must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



